Name: Commission Regulation (EEC) No 1269/84 of 8 May 1984 terminating private storage aid for table wine of the type A III
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 123/ 139 . 5 . 84 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1269/84 of 8 May 1984 terminating private storage aid for table wine of the type A III subsidy for the A III type of table wine (3) provides for the granting of such aid for such wine from 23 February 1984 ; Whereas it has been established that the representative price for this type of wine during the past two weeks has been higher than the activating price ; Whereas the conditions set out in the first subpara ­ graph of Article 7 (2) of Regulation (EEC) No 337/79 are therefore fulfilled, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1208/84 (2), and in particular Article 7(7) thereof, Whereas Article 7 ( 1 ) of the said Regulation introduces a system of aid for the private storage of table wine and lays down that the granting of such aid is to be subject to the conclusion of a short-term or a long- term storage contract ; whereas the first subparagraph of paragraph 2 of the said Article lays down that short- term storage contracts may be entered into when the representative price of a type of table wine remains below the activating price for two consecutive weeks and that such contracts may no longer be entered into when the representative price of this type of wine is above the activating price for two consecutive weeks ; Whereas Commission Regulation (EEC) No 435/84 of 21 February 1984 concerning the private storage HAS ADOPTED THIS REGULATION : Article 1 No short-term private storage contract may be entered into for table wine of the type A III . Article 2 This Regulation shall enter into force on 10 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1984. For the Commission Poul DALSAGER Member of th&lt; Commission (') OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 115, 1 . 5 . 1984, p . 77. (3) OJ No L 51 , 22 . 2. 1984, p. 15 .